Mount, J.
This is a proceeding in mandamus to require the secretary of state to certify the relator’s name to the several county auditors in the state as a nominee for judge of the supreme court. It is alleged in the petition, that the *258relator was a candidate at the primary election for that office; that, at the said election, there were 565,103 votes cast for judges of the supreme court, and that 282,552 votes is a majority thereof; that the following candidates received the following number of votes:
Emmett N. Parker....................124,218
Mark A. Fullerton....................124,103
George E. Morris.....................119,897
Edgar G. Mills.......................109,699
C. E. Claypool....................... 87,186
that none of the candidates received a majority of the votes cast; that the secretary of state has arbitrarily and unlawfully certified that there were only 237,794 votes cast for the offices of judges, and that none of the candidates have received a maj ority of said votes, and the respondent, Howell, arbitrarily and unlawfully refuses to certify the name of the petitioner as a nominee, and has certified that the first three candidates named have received a majority of the votes, and are therefore entitled to go upon the election ballot without opposition.
This petition was filed on October 26, 1916, and an order to show cause was issued against the secretary of state, who makes a return to the effect that, in accordance with the provisions of Rem. 1915 Code, § 4828, the state canvassing board, composed of the secretary of state, the state treasurer, and the state auditor, met in the office of the secretary of state, at Olympia, on the 17th day of October, 1916, for the purpose of canvassing the returns of the primary election held on September 12, 1916; that the said canvassing board completed the canvass of the returns on October 17, 1916, and on that day prepared and filed with the respondent a certified statement showing that the total number of votes cast for judges of the supreme court did not exceed 235,459 votes; that the candidates Parker, Morris, and Fullerton received a maj ority of the votes cast, and were therefore entitled *259to go upon the election ballot for the November election unopposed; that thereafter, as secretary of state, he certified to each and every county auditor in the state these names to be placed upon the ballot.
The Attorney General, representing the respondent, contends that this application, being filed nine days after the completion of the canvass of the returns of the primary election by the state canvassing board, was filed too late, under the provision of § 4829, and that this court now has no jurisdiction to determine the merits of the application. This contention must be sustained. Section 4829, Rem. 1915 Code, provides:
“Whenever it shall appear by affidavit to any judge of the supreme court or superior court of the county that any error or omission has occurred or is about to occur in the printing in the name of any candidate on official ballots, or that any error has been or is about to be committed in printing the ballots, or that the name of any person has been or is about to be wrongfully placed upon such ballots, or that any wrongful act has been performed or is about to be performed by any judge or clerk of the primary election, the county auditor, canvassing board or member thereof, or by any person charged with a duty under this act, or that any neglect of duty by any of the persons aforesaid has occurred, or is about to occur, such judge shall, by order, require the officer or person or persons charged with the error, wrongful act or neglect, to forthwith correct the error, desist from the wrongful act, or perform the duty, and to do as the court shall order, or to show cause forthwith why such error should not be corrected, wrongful act desisted from, or such duty or order not performed. Failing to obey the order of such court shall be contempt. Any candidate at such primary election who may desire to contest the nomination of any candidate for the same office at said primary election may proceed by such affidavit so presented: Provided, that such affidavit may be presented within five days after the completion ‘of the canvass by said canvassing board, and not later, and the candidate whose nomination is so contested shall, by order of such judge, duly served, be required to appear and abide by the orders of the court to be made therein.”
*260The record shows that the canvassing board completed the canvass of the returns in the office of the secretary of state on the 17th day of October, 1916, and filed its report on that day. This application was not presented to this court until the 26th day of October, 1916, or nine days after the completion of the canvass by the state canvassing board. The statute above quoted provides that “such affidavit may be presented within five days after the completion of the canvass by said canvassing board, and not later . . .” It is plain, therefore, that the relator in this case has not filed his application within the time limited by statute. The relator contends that he is not contesting other nominations for the same office, but it seems quite clear that this is a contest for the nomination. The word “contest” used in this statute refers, of course, to the causes for contest which are named in the first part of this section. If the canvassing board, or any officer named therein, has made an error in the count, or has done wrongful or negligent acts to the detriment of any candidate, that would be reason for contest, and the word “contest,” as used in the provision above referred to, clearly relates to the causes therefor, as therein stated. It seems too plain for argument that the relator here is contesting for the nomination, even though he is not contesting the fact that others were also nominated. The limitation of five days was placed within this statute for a good reason. Under the provision of Rem. 1915 Code, § 4800, it becomes the duty of the secretary of state to certify to the cleric of the board of county commissioners of each county within the state the names of candidates nominated for state and district offices. This must be done not less than twenty days nor more than thirty days before a general election. After nominations are made, tickets must be printed and distributed to the various voting precincts throughout the state. This necessarily requires time, and as the time is short between the date of the canvass of the primary election returns and the date of the election, it becomes necessary to hasten the time when con*261tests of any kind may be instituted, and the legislature concluded that five days’ time after the canvassing board had made its report was ample time within which contests might be instituted, and they therefore said that these contests “may be presented within five days after the completion of the canvass by the canvassing board, and not later . . .” If contests were delayed after that time, and may be brought at any time before the election, the result might follow that no election could be had upon important offices at the November election. The fixing of this five-day limitation was a reasonable one, and unless contests are instituted within the time, the courts have no jurisdiction thereover. State ex rel. Socialist Labor Party v. Nichols, 51 Wash. 79, 97 Pac. 1087.
Counsel for the relator insist that, if we should conclude that the application was filed too late, we should examine into the merits of the case in order to settle disputed questions which arise upon the primary law. Were we to do this, the result would be simply dictum and of no binding force.
The relator certainly knew that he must file his application within the five days’ time, and if he was satisfied that he had a meritorious case, he no doubt would have done so. Not having done so, this court cannot determine questions over which it has no jurisdiction.
The writ is therefore denied.
Main, Holcomb, and Ellis, JJ., concur.